     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 1 of 45




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


JASON BROOKINS                                                         PLAINTIFF

v.                                     CIVIL ACTION NO. 2:17-CV-60-KS-MTP

LAWRENCE COUNTY SCHOOL
DISTRICT, et al.                                                    DEFENDANTS



                       MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court grants Defendants’ Motion to Strike

[51] and grants in part and denies in part Defendants’ Motion for Summary

Judgment [41].

                                  I. BACKGROUND

      This is an employment discrimination case. The Court described its

background in a previous opinion. See Brookins v. Lawrence County Sch. Dist., 2017

WL 4706907, at *1 (S.D. Miss. Oct. 19, 2017). Plaintiff, formerly a teacher in the

Lawrence County School District, permitted four students to use an iPad during class.

The students later alleged that they viewed a pornographic video on the device, and

they believed that the video was of Plaintiff. Defendants – the Lawrence County

School District, Superintendent Tammy Fairburn, and Principal Darryl Turner –

investigated the matter, put Plaintiff on paid administrative leave, and eventually

suspended him for two days. Defendants contend that Plaintiff permitted students to

view obscene materials and intimidated students after he discovered that they were
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 2 of 45




telling others about the alleged video.

      Plaintiff denies the students’ allegations and contends that they conspired to

falsely accuse him. He further alleges that Defendants committed a series of

discriminatory and retaliatory actions against him because he complained about

racial discrimination against African-American teachers and students, culminating

in his suspension and constructive discharge. He initially asserted claims of racial

discrimination and retaliation under Title VII, racial discrimination under 42 U.S.C.

§§ 1981 and 1983, First Amendment retaliation, and state-law claims of breach of

contract, libel, and slander against the Lawrence County School District, Tammy

Fairburn, and Darryl Turner. The Court dismissed Plaintiff’s Title VII claims against

Turner and Fairburn in the individual capacities. Id. at *6. Defendants now seek

summary judgment as to Plaintiff’s remaining claims.

                             II. MOTION TO STRIKE [51]

      On January 22, 2019, Defendants filed their Motion for Summary Judgment

[41]. Plaintiff responded [46] to the motion on February 19, 2019. Defendants filed a

reply [49] on March 8, 2019, completing briefing on the motion. But on March 22,

2019, Plaintiff filed an unauthorized sur-reply [50]. Defendants moved to strike [51]

the sur-reply, and Plaintiff has not responded to the Motion to Strike [51].

      This Court’s local rules do not permit the unauthorized filing of sur-replies. See

L.U.Civ.R. 7(b). As another District Court in this Circuit has noted: “Surreplies, and

any other filing that serves the purpose or has the effect of a surreply, are highly


                                          2
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 3 of 45




disfavored, as they usually are a strategic effort by the nonmovant to have the last

word on a matter.” Larcher v. West, 147 F. Supp. 2d 538, 539 (N.D. Tex. 2001).

Moreover, they are “usually not that helpful in resolving pending matters . . . .” Id.

Accordingly, this Court does not consider sur-replies filed without leave. See, e.g.

Bolton v. Freeze, 2018 WL 4232231, at *1 (S.D. Miss. June 26, 2018); Lighthouse

Rescue Mission, Inc. v. City of Hattiesburg, 2014 WL 1653108, at *2 n. 3 (S.D. Miss.

Apr. 23, 2014). Therefore, the Court grants Defendants’ Motion to Strike [51]

Plaintiff’s unauthorized surreply. The Court will not consider it.

                     III. MOTION FOR SUMMARY JUDGMENT [41]

      Rule 56 provides that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Sierra Club,

Inc. v. Sandy Creek Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010). “Where

the burden of production at trial ultimately rests on the nonmovant, the movant must

merely demonstrate an absence of evidentiary support in the record for the

nonmovant’s case.” Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir.

2010) (punctuation omitted). The nonmovant “must come forward with specific facts

showing that there is a genuine issue for trial.” Id. “An issue is material if its

resolution could affect the outcome of the action.” Sierra Club, 627 F.3d at 138. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict

for the nonmoving party.” Cuadra, 626 F.3d at 812.


                                            3
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 4 of 45




      The Court is not permitted to make credibility determinations or weigh the

evidence. Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir. 2009). When deciding

whether a genuine fact issue exists, “the court must view the facts and the inference

to be drawn therefrom in the light most favorable to the nonmoving party.” Sierra

Club, 627 F.3d at 138. However, “[c]onclusional allegations and denials, speculation,

improbable inferences, unsubstantiated assertions, and legalistic argumentation do

not adequately substitute for specific facts showing a genuine issue for trial.” Oliver

v. Scott, 276 F.3d 736, 744 (5th Cir. 2002).

A.    Younger Abstention

      First, Defendants argue that the Court should abstain from adjudicating

Plaintiff’s claims pursuant to Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed.

2d 669 (1971). “In Younger, the Supreme Court instructed federal courts that the

principles of equity, comity, and federalism in certain circumstances counsel

abstention in deference to ongoing state proceedings.” Wightman v. Tex. Supreme

Court, 84 F.3d 188, 189 (5th Cir. 1996). The Court applies a “three-part test

describing the circumstances under which abstention is advised: (1) the dispute

should involve an ongoing state judicial proceeding; (2) the state must have an

important interest in regulating the subject matter of the claim; and (3) there should

be an adequate opportunity in the state proceedings to raise constitutional

challenges.” Zadeh v. Robinson, 902 F.3d 483, 496 (5th Cir. 2018).

      The Younger doctrine “applies to suits for injunctive and declaratory relief.”


                                           4
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 5 of 45




Google, Inc. v. Hood, 822 F.3d 212, 222 (5th Cir. 2016). It does not apply, however, to

suits seeking money damages. Alexander v. Ieyoub, 62 F.3d 709, 713 (5th Cir. 1995).

In fact, “a federal district court has no discretion to dismiss cognizable claims for

monetary relief which cannot be addressed in a pending state proceeding.” Ballard v.

Wilson, 856 F.2d 1568, 1572 (5th Cir. 1988). However, the Court may, in its

discretion, “stay claims for monetary relief that cannot be redressed in the pending

state proceeding.” Lewis v. Beddingfield, 20 F.3d 123, 125 (5th Cir. 1994).

      To determine whether Younger applies, the Court must look at the specific

relief Plaintiff requested. First, Plaintiff seeks a “permanent injunction enjoining

Defendant LCSD, its officers, agents, employees, and attorneys and all persons in

active concert or participation with it, from engaging in racial discrimination or from

discriminating on the basis of race.” Complaint at 25, Brookins v. Lawrence County

Sch. Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Apr. 27, 2017), ECF No. 1. This is not

a request “to enjoin state court proceedings,” and, therefore, it falls “outside the scope

of Younger.” Allen v. La. Bd. of Dentistry, 835 F.2d 100, 104 (5th Cir. 1988); see also

Floyd v. Amite Cnty. Sch. Dist., 376 F. Supp. 2d 693, 695 (S.D. Miss. 2005) (request

to enjoin future discrimination was not an attempt to enjoin state court and,

therefore, not subject to Younger abstention).

      Next, Plaintiff seeks an injunction requiring that “LCSD institute and carry

out policies and practices and programs which provide equal employment

opportunities for African Americans and which eradicate the effects of past and


                                            5
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 6 of 45




present unlawful employment practices, including enforcement of the aforementioned

consent decree.” Complaint [1], at 25. The consent decree to which Plaintiff refers was

entered by this Court. Id. at 4-5. Like Plaintiff’s first request for injunctive relief, this

is not a request “to enjoin state court proceedings.” Allen, 835 F.2d at 104. Therefore,

it falls “outside the scope of Younger.” Id.

       The only other claims asserted in Plaintiff’s Complaint are for money damages

under Title VII and 42 U.S.C. §§ 1983 and 1988, and Younger does not apply to claims

for money damages. Alexander, 62 F.3d at 713.

       Defendants cite Floyd v. Amite County Sch. Dist., 376 F. Supp. 2d 693 (S.D.

Miss. 2005), in support of their argument that the Court should abstain from

adjudicating Plaintiff’s claims for injunctive relief. However, in Floyd, the plaintiff

sought a declaratory judgment “declaring that Defendants violated his rights to

nondiscriminatory treatment.” Id. at 695. While the Court held that the claim for

declaratory relief fell within the scope of Younger, it specifically held that the

plaintiff’s claim for an injunction against future discriminatory practices fell outside

the scope of Younger. Id. Having found that it should abstain from addressing

Plaintiff’s claim for declaratory relief, the Court exercised its discretion to stay the

remaining claims for injunctive relief and monetary damages. Id. at 697.

       Here, Plaintiff asserted no claim for declaratory relief. He seeks a wide variety

of monetary damages and two forms of injunctive relief. As noted above, neither

request for injunctive relief implicates state court proceedings. Therefore, all of


                                               6
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 7 of 45




Plaintiff’s claims fall outside the scope of the Younger doctrine.

B.    Rooker-Feldman Doctrine

      Next, Defendants argue that Plaintiff’s claims are barred by the Rooker-

Feldman doctrine. The Rooker-Feldman doctrine “holds that inferior federal courts

do not have the power to modify or reverse state court judgments except when

authorized by Congress.” Burciaga v. Deutsche Bank Nat’l Trust Co., 871 F.3d 380,

384 (5th Cir. 2017). It has four basic elements: “(1) a state-court loser; (2) alleging

harm caused by a state-court judgment; (3) that was rendered before the district court

proceedings began; and (4) the federal suit requests review and reversal of the state-

court judgment.” Id. “[I]n addition to the precise claims presented to the state court,

Rooker-Feldman prohibits federal court review of claims that are inextricably

intertwined with a state court decision.” Id. at 384-85. Finally, Rooker-Feldman only

applies to “final judgments by a state’s court of last resort.” Id. at 384.

      It is undisputed that Plaintiff’s appeal of the administrative officer’s decision

upholding his suspension is still pending in the Chancery Court. Rooker-Feldman

only applies to cases seeking review of “final judgments by a state’s court of last

resort.” Id. at 384 (citing Ill. Cent. R.R. Co. v. Guy, 682 F.3d 381, 390 (5th Cir. 2012));

see also Parker v. Lyons, 757 F.3d 701, 705-06 (7th Cir. 2014) (citing cases from First,

Eighth, Ninth, Tenth, and Eleventh Circuits). Therefore, Rooker-Feldman does not

apply here.

C.    Racial Discrimination (Title VII)


                                            7
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 8 of 45




      Defendants argue that any Title VII discrimination claims arising from

Plaintiff’s suspension and constructive discharge are barred because Plaintiff did not

timely exhaust his administrative remedies with respect to those issues. “Before

seeking relief in federal court, Title VII plaintiffs must exhaust their administrative

remedies.” Stroy v. Gibson, 896 F.3d 693, 698 (5th Cir. 2018). “[A] plaintiff first must

file a charge with the EEOC within 180 days of the alleged discriminatory act. If and

once the EEOC issues a right-to-sue letter to the party who has filed the EEOC

charge, that party has 90 days to file a Title VII action.” Price v. Choctaw Glove &

Safety Co., 459 F.3d 595, 598 (5th Cir. 2006); see also 42 U.S.C. § 2000e-5(e)(1). The

180-day time limit operates like a statute of limitations. Hood v. Sears Roebuck &

Co., 168 F.3d 231, 232 (5th Cir. 1999). Therefore, a plaintiff “may not base a Title VII

claim on an action that was not previously asserted in a formal charge of

discrimination to the EEOC, or that could not reasonably be expected to grow out of

the charge of discrimination.” Pacheco v. Mineta, 448 F.3d 783, 789 (5th Cir. 2006).

      1.     Suspension

      First, Defendants argue that Plaintiff did not timely submit a charge of

discrimination to the EEOC complaining of his suspension. Plaintiff was suspended

on October 15, 2015. Therefore, to timely exhaust his administrative remedies with

respect to the suspension, he was required to submit a charge of discrimination to the

EEOC on or before April 12, 2016. But Plaintiff did not submit a charge of

discrimination until April 27, 2016. See Exhibit N at 1, Brookins v. Lawrence County


                                           8
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 9 of 45




Sch. Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Mar. 8, 2019), ECF No. 49-1.

Accordingly, Plaintiff’s charge was untimely, and any discrimination claim arising

from the suspension is barred.

      Plaintiff argues that the time to submit a charge was 300 days, rather than

180. The statute provides:

      A charge under this section shall be filed within one hundred and eighty
      days after the alleged unlawful employment practice occurred . . . ,
      except that in a case of an unlawful employment practice with respect
      to which the person aggrieved has initially instituted proceedings with
      a State or local agency with authority to grant or seek relief from such
      practice or to institute criminal proceedings with respect thereto upon
      receiving notice thereof, such charge shall be filed by or on behalf of the
      person aggrieved within three hundred days after the alleged unlawful
      employment practice occurred, or within thirty days after receiving
      notice that the State or local agency has terminated the proceedings
      under the State or local law, whichever is earlier . . . .

42 U.S.C. § 2000e-5(e)(1). Therefore, “[i]n a state that has an entity with the authority

to grant or seek relief with respect to the alleged unlawful practice, an employee who

initially files a grievance with that agency must file the charge with the EEOC within

300 days of the employment practice; in all other States, the charge must be filed

within 180 days.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109, 122 S. Ct.

2061, 153 L. Ed. 2d 106 (2002). Mississippi has no such agency, and the 180-day

period applies. See Seals v. Southwire Co., No. 1:17-CV-203, 2018 WL 4938820, at *1

(N.D. Miss. Oct. 11, 2018); Harding v. Huntingdon Ingalls Indus., No. 1:15-CV-274-

LG-RHW, 2015 WL 6812242, at *2 (S.D. Miss. Nov. 5, 2015).

      Plaintiff also claims that he was not aware that he was being suspended


                                           9
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 10 of 45




without pay because Defendant “equivocated on whether it would suspend him

without pay” when it suspended him in October 2015. Response at 11, Brookins v.

Lawrence County Sch. Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Feb. 19, 2019), ECF

No. 46. Whether the suspension was with or without pay is irrelevant to the issue of

exhaustion because it is undisputed that Plaintiff has always believed that the

suspension was a discriminatory act. In other words, he believes that he was

suspended while a white teacher would not have been suspended – not that he was

suspended without pay while a white teacher would have been suspended with pay.

Plaintiff stated in his affidavit “Turner and Fairburn suspended me . . . without

hearing my version of events and . . . this was not in accordance with my experience

or the district’s approach based on the circumstances with respect to Caucasian

teachers.” Exhibit 1 to Response at 4, Brookins v. Lawrence County Sch. Dist., No.

2:17-CV-60-KS-MTP (S.D. Miss. Feb. 19, 2019), ECF No. 46-1. He also alleged in his

EEOC charge that three white teachers committed various infractions but were never

suspended. Exhibit N [49-1], at 2.

      Next, Plaintiff claims that he was unaware of the “racially discriminatory

nature of his suspension” until his multi-day administrative hearing, shortly before

he filed his charge. Response [46], at 11. Again, Plaintiff’s own affidavit contradicts

this assertion. He plainly stated that his suspension was out of accordance with

Defendants’ actions with respect to white teachers. Id. at 3-4. He said: “The approach

taken . . . was something I never witnessed before with Caucasian teachers who were


                                          10
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 11 of 45




subject to rumors.” Id. at 4. He also alleged that he voiced “intentions to expose the

District’s discriminatory practices” after he “returned [from suspension] in October

2015.” Id. These statements belie Plaintiff’s argument that he was unaware that

Defendants’ decisions were allegedly motivated by race.

      2.     Constructive Discharge

      Defendants also argue that any discrimination claim arising from Plaintiff’s

alleged constructive discharge is barred because Plaintiff did not timely exhaust his

administrative remedies with respect to the issue. Plaintiff alleged that he was

constructively discharged on June 30, 2016, when he resigned. Complaint [1], at 11,

14. He filed his EEOC charge two months prior to his alleged resignation, on April

27, 2016, but he never filed an amended charge that includes an allegation that he

was constructively discharged. Exhibit N [49-1], at 1.

      As noted above, a plaintiff “may not base a Title VII claim on an action that

was not previously asserted in a formal charge of discrimination to the EEOC, or that

could not reasonably be expected to grow out of the charge of discrimination.”

Pacheco, 448 F.3d at 789. Plaintiff obviously did not assert a claim of constructive

discharge in his EEOC charge, and no such claim could have reasonably been

expected to grow out of the charge because he filed the charge two months before he

claims to have resigned. See Ganheart v. Brown, 740 F. App’x 386, 391 (5th Cir. 2018);

Hague v. Univ. of Tex. Health Science Ctr. at San Antonio, 560 F. App’x 328, 331 (5th

Cir. 2014); Stone v. La. Dep’t of Revenue, 590 F. App’x 332, 337-38 (5th Cir. 2014).


                                         11
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 12 of 45




Therefore, he did not exhaust his administrative remedies with respect to his

constructive discharge claim.

      Plaintiff argues that his constructive discharge claim is not time-barred

because it is based on the same retaliatory conduct alleged in his EEOC charge. The

Court assumes that this is a “continuing violation” argument. The “continuing

violation” doctrine “provides that when a plaintiff alleges a hostile work environment

claim, as long as an employee files her complaint while at least one act which

comprises the hostile work environment claim is still timely, the entire time period

of the hostile work environment may be considered by a court for the purpose of

determining liability.” Heath v. Bd. of Supervisors of S. Univ. and Agric. and Mech.

College, 850 F.3d 731, 736 (5th Cir. 2017). But discrimination “[c]laims alleging

discrete acts are not subject to the continuing violation doctrine . . . .” Id. at 737.

Therefore,   the   continuing   violation   doctrine   is   inapplicable   to   Plaintiff’s

discrimination claim arising from his alleged constructive discharge.

D.    Hostile Work Environment

      Next, Defendants argue that Plaintiff does not have sufficient evidence to

prove that he was subjected to a hostile work environment. To establish a hostile

work environment, Plaintiff must prove that he:

      (1) belongs to a protected group; (2) was subjected to unwelcome
      harassment; (3) the harassment complained of was based on race; (4)
      the harassment complained of affected a term, condition, or privilege of
      employment; (5) the employer knew or should have known of the
      harassment in question and failed to take prompt remedial action.


                                            12
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 13 of 45




Williams-Boldware v. Denton County, Tex., 741 F.3d 635, 640 (5th Cir. 2014). “A

hostile work environment exists when the workplace is permeated with

discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment.” Johnson v. Halstead,

916 F.3d 410, 417 (5th Cir. 2019).

      “In assessing whether a claim meets that standard, courts review all of the

relevant circumstances, including the frequency of the conduct, its severity, whether

it is physically threatening or humiliating or it is a mere offensive utterance, and

whether it unreasonably interferes with the employee’s work performance.” Reed v.

Neopost USA, Inc., 701 F.3d 434, 443 (5th Cir. 2012). “Incidental or occasional [race]-

based comments, discourtesy, rudeness, or isolated incidents (unless extremely

serious) are not discriminatory changes in the terms and conditions of a worker’s

employment.” Id.; see also Patton v. Jacobs Eng’g Grp., Inc., 874 F.3d 437, 445 (5th

Cir. 2017).

      Defendant argues that Plaintiff has not produced evidence of harassing

behavior that was based on his race and severe or pervasive enough to affect the

terms of his employment. In response, Plaintiff admits that he “will have a hard time”

carrying his burden of proof on this claim. Response [46], at 18. But he argues that a

jury could reasonably infer that facially neutral incidents were based on his race and

severe or pervasive enough to alter the terms of his employment. Id. Plaintiff then

listed over a dozen different allegations that he believes demonstrate severe or


                                          13
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 14 of 45




pervasive harassment on the basis of race. Id. at 18-19. However, over the course of

two lengthy paragraphs, Plaintiff only generally cited to his own Complaint, his

recitation of facts in briefing, and his own affidavit. Id. For example, he claims that

Defendant “quiets African-American teachers with threats to their livelihood,” that

his godson was “racially discriminated against with no action being taken,” that his

wife was “racially discriminated against” and “targeted,” that Defendants failed to

enforce bullying provisions, and that Defendants failed to provide disciplinary

support. Id. But Plaintiff did not provide pinpoint citations to the record in support

of these claims, and the Court is not obligated to search the record for evidence on

Plaintiff’s behalf. Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915 n. 7 (5th Cir.

1992).

         Regardless, many of the examples of alleged harassing conduct cited by

Plaintiff are broad, conclusory allegations, rather than specific incidents. For

example, Plaintiff claims that “the district failed to enforce a federal consent decree,”

but he failed to specify how it failed or direct the Court to any evidence on this point.

Response [46], at 18. Plaintiff alleged that Defendant discriminated against his wife

and godson without elaboration or citation to the record. Id. Plaintiff also alleged that

Defendants threatened to fire him if he did not remain quiet, and that they alluded

to potential criminal charges. But, again, he provided no specific citations to record

evidence. Id. at 18-19.

         In summary, Plaintiff’s briefing contains many unsupported allegations and


                                           14
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 15 of 45




broad accusations of misconduct, but it contains few citations to specific record

evidence. In this regard, it is similar to Plaintiff’s testimony at the administrative

hearing and his deposition testimony. His allegations of racial harassment and

discrimination often relied on his own conclusory and speculative gloss on the facts.

Moreover, Plaintiff failed to establish the basis of his personal knowledge of many of

the examples he gave of harassing conduct by Defendants. Instead, Plaintiff appeared

to be repeating anecdotes from social media or stories that others have told him.

Finally, Plaintiff did not establish how Defendants’ conduct with respect to third

parties affected the terms of his employment. In the end, Plaintiff has simply failed

to direct the Court to specific record evidence that Defendants harassed him because

of his race, and that the harassment was severe or pervasive enough to alter the

terms of his employment. The Court grants Defendants’ motion with respect to

Plaintiff’s hostile work environment claim.

E.    Retaliation (Title VII)

      Defendants argue that Plantiff cannot meet his burden of proof on his claim of

retaliation. “Title VII prohibits retaliation against employees who engage in protected

conduct, such as filing a complaint of discrimination.” Perez v. Region 20 Educ. Serv.

Ctr., 307 F.3d 318, 325 (5th Cir. 2002). The burden-shifting framework from

McDonnell Douglas Corp. v. Green applies. Long v. Eastfield Coll., 88 F.3d 300, 304

(5th Cir. 1996). Plaintiff has the initial burden to present evidence establishing a

prima facie case of retaliation. Id. at 304. To prove retaliation under Title VII, a


                                          15
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 16 of 45




plaintiff must prove that “(1) she engaged in activity protected under Title VII, (2) an

adverse employment action occurred, and (3) there was a causal connection between

her protected activity and the adverse employment decision.” Gardner v. CLC of

Pascagoula, LLC, 915 F.3d 320, 327-28 (5th Cir. 2019).

      If Plaintiff presents evidence establishing a prima facie case of retaliation,

“discrimination is presumed,” and the burden shifts to the District to articulate a

legitimate, nondiscriminatory reason for its actions. Davis v. Dallas Area Rapid

Transit, 383 F.3d 309, 317 (5th Cir. 2004). “The employer’s burden is one of

production, not persuasion, and does not involve a credibility assessment.” Black v.

Pan Am Labs., LLC, 646 F.3d 254, 259 (5th Cir. 2011).

      If the District can articulate a legitimate, nondiscriminatory reason for the

underlying employment action, the presumption of discrimination disappears, and

Plaintiff “must then offer sufficient evidence to create a genuine issue of material fact

either (1) that [Defendant’s] reason is not true, but is instead a pretext for

discrimination (pretext alternative); or (2) that [Defendant’s] reason, while true, is

only one of the reasons for its conduct, and another motivating factor is [Plaintiff’s]

protected characteristic (mixed-motives alternative).” Vaughn v. Woodforest Bank,

665 F.3d 632, 636 (5th Cir. 2011).

      1.     Protected Activity

      First, Defendant argues that Plaintiff can not make out a prima facie case of

retaliation because he can not prove that he engaged in any protected activity. In this


                                           16
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 17 of 45




context, “protected activity” is “oppos[ing] any practice made an unlawful

employment practice” by Title VII or “ma[king] a charge, testif[ying], assist[ing] or

participat[ing] in any manner in an investigation, proceeding, or hearing” under Title

VII. 42 U.S.C. § 2000e-3(a). The first option “is known as the ‘opposition clause;’ the

second as the ‘participation clause.’” EEOC v. Rite Way Serv., Inc., 819 F.3d 235, 240

(5th Cir. 2016).

       In his affidavit, Plaintiff stated: “On or about September 2015, I complained to

Principal Turner that I noticed Fairburn about the racially discriminatory practices

of the LCSD. I informed [him] that the District’s hiring practices were racially

discriminatory, [that] they failed to follow the federal consent decree, as well as my

concern about the well-being of my African-American godson due to the District’s

racial discrimination.” Exhibit 1 [46-1], at 2. 1 It is undisputed that Defendants

suspended Plaintiff in October 2015, shortly after his alleged complaint to Principal

Turner. Therefore, this affidavit testimony creates a genuine dispute of material fact

as to whether Plaintiff “opposed any practice made an unlawful employment practice”

under Title VII. 42 U.S.C. § 2000e-3(a).

       2.      Causation

       Next, Defendant argues that Plaintiff can not prove a causal connection




1 Plaintiff also provided several pages of testimony in his administrative hearing regarding his past
complaints about perceived discrimination in the District. See Exhibit 6 to Response at 22-29,
Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Feb. 19, 2019), ECF No.
46-6. Plaintiff did not provide any specific dates, but these complaints apparently occurred well
before the school year beginning in the fall of 2015.
                                                 17
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 18 of 45




between any protected activity and his suspension or alleged constructive discharge.

“To establish the requisite causal connection between the protected activity and the

adverse employment action, a plaintiff must show that his or her protected activity

was a but-for cause of the alleged adverse action by the employer.” Fisher v. Lufkin

Indus., Inc., 847 F.3d 752, 757 (5th Cir. 2017). In other words, the plaintiff must prove

“that the unlawful retaliation would not have occurred in the absence of the alleged

wrongful action or actions of the employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar,

570 U.S. 338, 360, 133 S. Ct. 2517, 186 L. Ed. 2d 503 (2013). ”[T]emporal proximity

alone is insufficient to prove but-for causation.” Strong v. Univ. Healthcare Sys., LLC,

482 F.3d 802, 808 (5th Cir. 2007). “But the combination of suspicious timing with

other significant evidence of pretext, can be sufficient to survive summary judgment.”

United States ex rel. King v. Solvay Pharms., Inc., 871 F.3d 318, 334 (5th Cir. 2017)

(citing Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 409 (5th Cir. 1999)).

      First, Plaintiff presented evidence of temporal proximity. He allegedly

complained to Defendants about discriminatory employment practices in September

2015. Exhibit 1 to Response [46-1], at 2. It is undisputed that he was suspended

shortly thereafter, in mid-October.

      In addition to the undisputed temporal proximity of events, Plaintiff presented

other evidence that, when construed in his favor, supports the conclusion that

Defendants’ purported reasons for disciplining him were pretext for retaliation. First,

Plaintiff testified that the students who accused him of providing them with obscene


                                           18
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 19 of 45




materials had a history of disciplinary problems, but that Defendants ignored the

students’ past behavioral issues when assessing their credibility. Id. at 3; Exhibit 5

to Response at 17-18, Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-60-KS-MTP

(S.D. Miss. Feb. 19, 2019), ECF No. 46-5. In fact, Plaintiff testified that the students

told him: “No, there wasn’t nothing on there;” “I definitely didn’t say that;” and “You

know we be playing. We just joking.” Exhibit B to Motion for Summary Judgment at

19, Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Jan.

22, 2019), ECF No. 41-2; see also Exhibit 5 [46-5], at 22.

      Additionally, the sequence of events could reasonably be interpreted as

evidence of pretext. According to Defendants, they interviewed the students on

October 2, 2015, and October 5, 2015. Memorandum in Support of Motion for

Summary Judgment at 4-5, Brookins v. Lawrence County Sch. Dist., No. 2:17-CV-60-

KS-MTP (S.D. Miss. Jan. 22, 2019), ECF No. 42. On or around October 6, 2015,

Turner summoned Plaintiff to his office to discuss the accusations. Exhibit B [41-2],

at 21; Exhibit D to Motion for Summary Judgment, Brookins v. Lawrence Cnty. Sch.

Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Jan. 22, 2019), ECF No. 41-4. According to

Plaintiff, Cedric Collins, the Assistant Principal, and Twyla Oakes, the Personnel

Director, were present. Exhibit B [41-2], at 21. Oakes told Plaintiff about the

accusations against him, and they told him that he was going to be placed on paid

administrative leave while the District investigated the charges. Id.; see also Exhibit

D [41-4].


                                          19
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 20 of 45




      On October 14, 2015, while Plaintiff was still on administrative leave,

Defendants summoned him to the District office. Exhibit B [41-2], at 26; Exhibit E to

Motion for Summary Judgment, Brookins v. Lawrence County Sch. Dist., No. 2:17-

CV-60-KS-MTP (S.D. Miss. Jan. 22, 2019), ECF No. 41-5. Defendants gave Plaintiff

a letter from Fairburn informing him that he was suspended for two days for violation

of certain District standards. Exhibit E [41-5]. However, it does not appear that

Defendants conducted any additional investigation during the time Plaintiff was on

administrative leave.

      This sequence of events, when construed in the light most favorable to

Plaintiff, could reasonably support a conclusion that Defendants had already made

the decision to suspend Plaintiff when they met with him on October 6, and that they

used the time he was on administrative leave to craft a post hoc justification for the

conclusion. In the end, the District’s conclusion was based solely on the statements of

the students involved in the incident, which Defendants had received before the

administrative leave period. Defendants did not attempt to corroborate the students’

testimony by talking to other students, and they performed only a cursory

examination of the iPad itself. Moreover, Defendants decided to place Plaintiff on

administrative leave before hearing his version of events.

      Likewise, the official charges themselves support an inference of pretext, in

that they do not match the alleged offense. For example, Defendants charged Plaintiff

with violating the District’s Internet Acceptable Use Policy. Id. But the students


                                          20
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 21 of 45




alleged that they viewed the pornographic video in the iPad’s deleted photos, rather

than on the internet, and multiple parties testified at the Plaintiff’s administrative

hearing that the School’s wi-fi network had internet filters and other impediments to

accessing obscene materials. In fact, Defendant Fairburn admitted at Plaintiff’s

administrative hearing that this charge was meritless. Exhibit 9 to Response at 4,

Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Feb. 19,

2019), ECF No. 46-9.

      Defendants also charged Plaintiff with failing to properly supervise students

during the school day. Exhibit E [41-5]. According to Defendants, the basis of this

charge is that Plaintiff questioned the accusing students separate from the class,

leaving his class unattended for several minutes. Exhibit 3 to Response at 17-19, 44,

Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Feb. 19,

2019), ECF No. 46-3. However, Plaintiff testified that teachers were permitted to use

student monitors briefly while they addressed disciplinary concerns. Exhibit 1 [46-1],

at 3. He also testified that he questioned the students separate from the class in

accordance with District guidelines to avoid embarrassment of students. Id.

Construing the evidence in the light most favorable to Plaintiff, a reasonable jury

could conclude that the charge of failing to supervise students was specious.

      Finally, Plaintiff testified that Turner said he did not intend to inform the

students’ parents about the iPad incident. Exhibit 5 [46-5], at 56-57. In light of the

serious nature of the students’ accusations, Turner’s purported failure to inform their


                                          21
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 22 of 45




parents casts doubt on his credibility.

       In summary, the temporal proximity of Plaintiff’s protected activity and his

suspension and the other evidence of pretext are sufficient to create a genuine dispute

of material fact as to whether Plaintiff’s protected activity caused the adverse

employment action. Solvay Pharms., 871 F.3d at 334.

       3.     Pretext

       Defendants produced a legitimate, nondiscriminatory reason for suspending

Plaintiff: students alleged that they viewed a pornographic video on an iPad Plaintiff

provided them, and Plaintiff later left his class unattended to question the students

about the incident without an administrator present. Therefore, Plaintiff must “offer

sufficient evidence to create a genuine issue of material fact either (1) that

[Defendants’] reason is not true, but is instead a pretext for discrimination (pretext

alternative); or (2) that [Defendants’] reason, while true, is only one of the reasons for

its conduct, and another motivating factor is [Plaintiff’s] protected characteristic

(mixed-motives alternative).” Vaughn, 665 F.3d at 636.

       In its causation analysis, the Court listed several examples of evidence that,

when construed in the light most favorable to Plaintiff, would support a jury’s

conclusion that the District’s purported reason for suspending Plaintiff was pretext

for discrimination. Therefore, the Court denies Defendants’ motion with respect to

Plaintiff’s Title VII retaliation claim.

F.     Racial Discrimination (§ 1981)


                                           22
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 23 of 45




      Defendants argue that Plaintiff does not have sufficient evidence to support

his claim of racial discrimination in violation of 42 U.S.C. § 1981. Suits for violation

of § 1981 are brought under § 1983 because § 1981 does not provide an independent

cause of action. Oden v. Oktibbeha Cnty., Miss., 246 F.3d 458, 463 (5th Cir. 2001).

“The analysis of discrimination claims under § 1981 is identical to the analysis of

Title VII claims,” using the same burden-shifting framework in cases where there is

no direct evidence of discrimination. Body by Cook, Inc. v. State Farm Mut. Auto. Ins.,

869 F.3d 381, 386 (5th Cir. 2017); see also Mitchell v. Mills, 895 F.3d 365, 370 (5th

Cir. 2018). “To establish a prima facie case, [Plaintiff] must provide evidence that [he]

(1) is a member of a protected class; (2) was qualified for [his] position; (3) was subject

to an adverse employment action; and (4) was replaced by someone outside the

protected class, or, in the case of disparate treatment, show that others similarly

situated were treated more favorably.” Outley v. Luke & Assocs., Inc., 840 F.3d 212,

216 (5th Cir. 2016).

      1.     Property Interest

      First, Defendants argue that being placed on administrative leave with pay

does not constitute a deprivation of a property interest, citing Davis v. Dallas Indep.

Sch. Dist., 448 F. App’x 485, 495 (5th Cir. 2011). In Davis, the Fifth Circuit held that

a plaintiff’s due process claim failed because she “had no property interest in her

contract after its . . . expiration.” Id. The Court also held that being placed on paid

administrative leave did not constitute a property deprivation for purposes of a due


                                            23
        Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 24 of 45




process claim. Id. Plaintiff did not assert a due process claim, and this argument is

irrelevant. Regardless, it appears to be undisputed that Plaintiff had to take personal

leave days for his administrative appeal of the suspension. See, e.g. Exhibit 9 [46-9],

at 3.

         2.    Interference with Contract

         Defendants also argue that being placed on administrative leave with pay did

not interfere with Plaintiff’s contract. Section 1981 provides that “[a]ll persons within

the jurisdiction of the United States shall have the same right in every State and

Territory to make and enforce contracts.” 42 U.S.C. § 1981(a). The statute defines

“make and enforce contracts” as “the making, performance, modification, and

termination of contracts, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship.” 42 U.S.C. § 1981(b). Putting Plaintiff on

administrative leave prevented him from performing his duties under the

employment contract and enjoying the privileges of his position as a teacher. Plaintiff

also testified that the investigation and suspension damaged his credibility and

undermined his ability to control his classroom, further impacting the performance

of his duties under the contract. Therefore, Defendants’ alleged actions fall within the

scope of relevant conduct under § 1981.

         3.    Because of Race

         Next, Defendants argue that Plaintiff can not prove that they intended to

discriminate against him because of his race. As noted above, “Section 1983 and Title


                                            24
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 25 of 45




VII are parallel causes of action.” Lauderdale v. Tex. Dep’t of Criminal Justice, 512

F.3d 157, 166 (5th Cir. 2007). “Accordingly, the inquiry into intentional

discrimination is essentially the same for individual actions brought under sections

1981 and 1983, and Title VII.” Id. Once Plaintiff has presented evidence to make out

a prima facie case of discrimination, it creates a presumption of discriminatory intent.

Davis, 383 F.3d at 317. 2

       The first two elements – that Plaintiff is a member of a protected class, and

that he was qualified for his position – are undisputed. For the reasons cited above,

the Court finds that Plaintiff presented sufficient evidence to create a genuine dispute

of material fact as to the third element – an adverse employment action.

       As for the fourth element, Plaintiff argues that white teachers who committed

similar or worse offenses were not suspended. Most of Plaintiff’s testimony on this

point is vague and unquestionably hearsay. However, Cedric Collins, an assistant

principal at the school, testified that a white teacher, Candice Sandifer, directed

profane and abusive language at a student in the classroom and showed her class a

television show containing sexual content. See Exhibit 8 to Response, Brookins v.

Lawrence Cnty. Sch. Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Feb, 19, 2019), ECF

No. 46-8. Collins also testified that the principal, Mr. Turner, knew that Sandifer had



2 There is significant divergence between the parties’ briefs on this claim. Defendants apparently
believed that Plaintiff’s § 1981 claim was for impairment of Plaintiff’s right to contract, or
contractual discrimination. However, Plaintiff’s briefing indicates that he intended to bring a
traditional employment discrimination claim under §§ 1981 and 1983. The Fifth Circuit’s case law
clearly permits such claims to be presented via §§ 1981 and 1983, rather than or in addition to Title
VII.
                                                 25
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 26 of 45




shown the television show to her class, and that parents had complained, but the

school had not taken any disciplinary action. Id. This is sufficient to carry Plaintiff’s

initial burden and create a presumption of discriminatory intent.

      4.     Qualified Immunity

      Defendants argue that the individual Defendants, Fairburn and Turner, are

entitled to qualified immunity from liability against Plaintiff’s § 1981 claim. The

Court follows a two-step analysis when evaluating a qualified immunity defense.

“First, we must determine whether the plaintiff has made a sufficient showing that

the official violated a clearly established constitutional or statutory right. If the

answer is in the affirmative, we then ask whether the official’s actions were

objectively reasonable in light of the clearly established right.” Foley v. Univ. of

Houston Sys., 355 F.3d 333, 337 (5th Cir. 2003).

      First, Defendants contend that Plaintiff can not prove a violation of a

constitutional or statutory right because there is no evidence that Turner or Fairburn

harbored discriminatory intent. As noted above, “Section 1983 and Title VII are

parallel causes of action,” and “the inquiry into intentional discrimination is

essentially the same for individual actions brought under sections 1981 and 1983,

and Title VII.” Lauderdale, 512 F.3d at 166. Plaintiff presented sufficient evidence to

make out a prima facie case of discrimination, creating a presumption of

discriminatory intent. Davis, 383 F.3d at 317. Turner’s own testimony at Plaintiff’s

administrative hearing demonstrates his personal involvement in the investigation


                                           26
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 27 of 45




and disciplinary process. Likewise, Defendant Fairburn signed the letter informing

Plaintiff of his suspension and the purported reasons for it. Exhibit E [41-5], at 1-2.

Moreover, her testimony at the administrative hearing demonstrates her personal

involvement in the investigation and disciplinary process.

      Next, Defendants argue that their actions were objectively reasonable because

of the allegations against Plaintiff and their investigation. Viewing the facts in the

light most favorable to Plaintiff, the Court can not conclude that Defendants’ actions

were objectively reasonable under the circumstances. The Court noted evidence above

that could reasonably support a conclusion that Defendants’ purported reasons for

their actions were pretext for discrimination. Additionally, Plaintiff presented

evidence of a similarly situated white teacher who was treated differently than him.

Accordingly, Plaintiff presented sufficient evidence to create a genuine dispute of

material fact as to his claim of racial discrimination, and racial discrimination is

never objectively reasonable. Cf. Piatt v. City of Austin, 378 F. App’x 466, 469 (5th

Cir. 2010); Blackwell v. Laque, 275 F. App’x 363, 367-68 (5th Cir. 2008);

Charupatanapong v. Univ. of Houston, 37 F. App’x 91, at *3 (5th Cir. 2002).

      5.     Policy, Practice, or Custom

      Finally, Defendants argue that the District can not be liable for Plaintiff’s §

1981 claim because Plaintiff has no evidence that the alleged discrimination was the

result of a District policy, practice, or custom. Plaintiff argues that the District

ratified the individual Defendants’ actions, and that it delegated policy-making


                                           27
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 28 of 45




authority in personnel matters to Defendant Fairburn, the superintendent.

                  a.   Ratification

       If an authorized policymaking body approves “a subordinate’s decision and the

basis for it, their ratification would be chargeable to the municipality because their

decision is final.” Peterson v. City of Fort Worth, 588 F.3d 838, 848 (5th Cir. 2009).

But Fifth Circuit “precedent has limited the theory of ratification to ‘extreme factual

situations.’” Id. (quoting Snyder v. Trepagnier, 142 F.3d 791, 798 (5th Cir. 1998)).

Without evidence that the policymaking body knew of and ratified the subordinate’s

improper motive, the actions in dispute must be so egregious that a policymaking

body could not approve them without also approving the unconstitutional nature of

the actions. Cf. Coons v. Ledbetter, 780 F.2d 1158, 1161 (5th Cir. 1986) (subordinates’

illegal behavior is not assumed to have resulted from official policy where a

policymaker defends his subordinates). The facts here do not present the sort of

“extreme factual situation” in which the Fifth Circuit has applied the theory of

ratification. 3

                  b.   Delegation/Single-Incident Exception

       As for Plaintiff’s delegation argument, claims for violations of § 1981 are

brought through § 1983. Oden, 246 F.3d at 463. The Fifth Circuit has provided the



3 See Peterson, 588 F.3d at (ratification did not apply where officers used excessive force by
slamming arrestee against truck, kneeing him in the thigh); Snyder, 142 F.3d at 798 (ratification
didn’t apply where officer shot a fleeing suspect in the back); Coons, 780 F.2d at 1161 (ratification
did not apply to officer-involved shooting where officers’ actions were not “manifestly indefensible”);
Grandstaff v. City of Borger, 767 F.2d 161 (5th Cir. 1985) (ratification applied when officers “poured”
gunfire onto a truck, killing an innocent person).
                                                  28
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 29 of 45




following summary of the law concerning municipal liability under § 1983:

      A municipality is not liable under § 1983 on the theory of respondeat
      superior, but only for acts that are directly attributable to it through
      some official action or imprimatur. To hold a municipality liable under
      § 1983 for the misconduct of an employee, a plaintiff must show, in
      addition to a constitutional violation, that an official policy promulgated
      by the municipality’s policymaker was the moving force behind, or
      actual cause of the constitutional injury. The official policy itself must
      be unconstitutional or, if not, must have been adopted with deliberate
      indifference to the known or obvious fact that such constitutional
      violations would result.

      Official policy can arise in various forms. It usually exists in the form of
      written policy statements, ordinances, or regulations, but may also arise
      in the form of a widespread practice that is so common and well-settled
      as to constitute a custom that fairly represents municipal policy. A policy
      is official only when it results from the decision or acquiescence of the
      municipal officer or body with final policymaking authority over the
      subject matter of the offending policy.

      Although an official policy can render a municipality culpable, there can
      be no municipal liability unless it is the moving force behind the
      constitutional violation. In other words, a plaintiff must show direct
      causation, i.e., that there was a direct causal link between the policy and
      the violation.

      A plaintiff must show that, where the official policy itself is not facially
      unconstitutional, it was adopted with deliberate indifference as to its
      known or obvious consequences. Deliberate indifference is a degree of
      culpability beyond mere negligence; it must amount to an intentional
      choice, not merely an unintentionally negligent oversight.

James v. Harris County, 577 F.3d 612, 617-18 (5th Cir. 2009) (punctuation and

citations omitted).

      “When a municipality’s final policy and decision maker in a single action

directly and intentionally deprives a person of a federal constitutional right, . . . the

person need not show that a policy or custom caused his injury in order to recover. In

                                           29
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 30 of 45




such a case, the municipality’s action is deemed to be the direct cause or moving force

behind the deprivation of right and injury.” Coggin v. Longview Indep. Sch. Dist., 289

F.3d 326, 333 (5th Cir. 2002) (citing Bd. of County Comm’ners v. Brown, 520 U.S. 397,

402-04, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997)). “To prove liability under the single-

incident exception, a plaintiff must at least show (1) that the defendant acted with

deliberate indifference by disregarding a known or obvious consequence of his action

and (2) that there is a direct causal link between the defendant’s action and the

deprivation of federal rights.” Waltman v. Payne, 535 F.3d 342, 350 (5th Cir. 2008).

Therefore, a single action by one who establishes governmental policy is sufficient to

impose municipal liability in certain circumstances. Id. (citing Pembaur v. City of

Cincinnati, 475 U.S. 469, 481, 106 S. Ct. 1292, 89 L. Ed. 2d 452 (1997)). Moreover, a

municipal body can delegate its policymaking authority to a public official, whose

actions can then expose the municipality to liability. Eugene v. Alief Indep. Sch. Dist.,

65 F.3d 1299, 1304 (5th Cir. 1995); Angel v. La Joya Indep. Sch. Dist., 717 F. App’x

372, 377 (5th Cir. 2017).

      But “[t]he fact that a particular official – even a policymaking official – has

discretion in the exercise of particular functions does not, without more, give rise to

municipal liability based on an exercise of that discretion. The official must also be

responsible for establishing final government policy respecting such activity before

the municipality can be held liable.” Beattie v. Madison Cnty. Sch. Dist., 254 F.3d

595, 602 (5th Cir. 2001). “[D]iscretion alone is not enough; the official must also create


                                           30
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 31 of 45




policy.” Id. The determination of whether an official possesses final policymaking

authority is a matter of state law. Id. The Court should consider whether state law

grants final policymaking authority to the public official, and whether his authority

is reviewable by any other public body. Id. at 602-03.

       Mississippi law provides: “For incompetence, neglect of duty, immoral

conduct, intemperance, brutal treatment of a pupil or other good cause the

superintendent of schools may dismiss or suspend any licensed employee in any

school district.” MISS. CODE ANN. § 37-9-59. The superintendent likewise has

discretion to bar the offending employee from campus. Id. But the superintendent’s

decision can be appealed to the school board. Id. Like in Beattie, the individual

Defendants presented their recommendation to the school board, and the school board

approved their decision to suspend Plaintiff. Id. at 603.

      Because Defendants Fairburn and Turner did not have final policymaking

authority with respect to their decision to suspend Plaintiff, the single-incident

exception does not apply. Accordingly, Plaintiff failed to present any evidence that

the violation of § 1981 was the result of a District policy, practice, or custom, and the

Court grants Defendants’ motion as to that claim against the District.

G.    Racial Discrimination (§ 1983)

      Next, Defendants argue that Plaintiff does not have sufficient evidence to

maintain his claims of racial discrimination under § 1983. “Section 1983 and Title VII

are parallel causes of action.” Lauderdale, 512 F.3d at 166. “[W]hen Section 1983 is


                                           31
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 32 of 45




used as a parallel remedy with Title VII in a racial discrimination suit the elements

of a cause of action are the same under both statutes.” Lee v. Conecuh Cnty. Bd. of

Educ., 634 F.2d 959, 962 (5th Cir. 1981). The Court applies the McDonnell Douglas

burden-shifting framework. Id. “To establish a prima facie case, [Plaintiff] must

provide evidence that [he] (1) is a member of a protected class; (2) was qualified for

[his] position; (3) was subject to an adverse employment action; and (4) was replaced

by someone outside the protected class, or, in the case of disparate treatment, show

that others similarly situated were treated more favorably.” Outley, 840 F.3d at 216.

      1.     Suspension

      First, Defendants argue that Plaintiff cannot maintain a racial discrimination

claim arising from his suspension because a suspension is not an adverse employment

decision in this context. It is undisputed that Defendants put Plaintiff on paid

administrative leave from October 6, 2015, through October 14, 2015, pending

investigation of the iPad incident and his actions. Then they suspended him for two

days. Although Fairburn’s letter indicated that Plaintiff would be suspended without

pay, the District apparently reconsidered and paid Plaintiff during the suspension.

Exhibit E [41-5], at 1; Exhibit 1 [46-1], at 4. Plaintiff believes that Defendants charged

him with personal leave days for his administrative appeal hearing. Exhibit 1 [46-1],

at 4. However, Plaintiff’s belief is based on Defendant Fairburn’s “indication” that

she would charge him with personal leave days, and he has not presented any

evidence demonstrating that she actually did so. Id.


                                           32
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 33 of 45




      An adverse employment decision “affects the terms and conditions of

employment.” Thompson v. City of Waco, Tex., 764 F.3d 500, 503 (5th Cir. 2014). It

consists of “ultimate employment decisions such as hiring, firing, demoting,

promoting, granting leave, and compensating.” Id. “[A]n employment action that does

not affect job duties, compensation, or benefits is not an adverse employment action.”

Id. Therefore, the Fifth Circuit has held that placing an employee on paid leave is not

an adverse employment decision in the context of a discrimination claim. McCoy v.

City of Shreveport, 492 F.3d 551, 559-60 (5th Cir. 2007).

      The Court grants Defendants’ motion with respect to Plaintiff’s § 1983

discrimination claim arising from Plaintiff’s paid administrative leave and

suspension. Fifth Circuit precedent is clear that paid administrative leave and

suspension with pay are not adverse employment decisions in the context of a § 1983

discrimination claim.

      2.     Constructive Discharge

      Next, Defendants argue that Plaintiff provided no competent evidence to

support a claim of constructive discharge. “A constructive discharge occurs when the

employer makes working conditions so intolerable that a reasonable employee would

feel compelled to resign.” Id. at 557. The Fifth Circuit has identified six factors to aid

the Court’s inquiry: “(1) demotion; (2) reduction in salary; (3) reduction in job

responsibilities; (4) reassignment to menial or degrading work; (5) badgering,

harassment, or humiliation by the employer calculated to encourage the employee’s


                                           33
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 34 of 45




resignation; or (6) offers of early retirement that would make the employee worse off

whether the offer were accepted or not.” Id. The Court employs “an objective,

reasonable employee test under which we ask whether a reasonable person in the

plaintiff’s shoes would have felt compelled to resign.” Id. (punctuation omitted).

      The Court need not address the factors listed above. It is undisputed that

Plaintiff completed the term of his employment contract. He did not resign. Therefore,

there was no constructive discharge.

      Because Plaintiff can not establish an adverse employment action within the

context of a racial discrimination claim under § 1983, the Court grants Defendants’

motion with respect to such claims.

H.    First Amendment Retaliation

      Next, Defendant argues that Plaintiff does not have sufficient evidence to

prove the elements of a First Amendment retaliation claim. “The First Amendment

prohibits not only direct limits on individual speech but also adverse governmental

action against an individual in retaliation for the exercise of protected speech

activities.” McLin v. Ard, 866 F.3d 682, 696 (5th Cir. 2017). To prove a claim of

retaliation in violation of the First Amendment, Plaintiff must show that “(1) [he]

suffered an adverse employment decision; (2) [his] speech involved a matter of public

concern; (3) [his] interest in commenting on matters of public concern . . . outweigh[s]

the defendant’s interest in promoting efficiency; and (4) [his] speech motivated the

adverse employment decision.” Dearman v. Stone County Sch. Dist., 832 F.3d 577,


                                          34
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 35 of 45




580-81 (5th Cir. 2016).

       “[S]peech made pursuant to a public employee’s official duties” is not protected

by the First Amendment. Anderson v. Valdez, 845 F.3d 580, 590 (5th Cir. 2016) (citing

Garcetti v. Ceballos, 547 U.S. 410, 419, 126 S. Ct. 1951, 164 L. Ed. 2d 689 (2006)). But

“a public employee does not speak pursuant to his official duties merely because he

speaks while at work. Likewise, a public employee does not speak pursuant to his

official duties merely because he speaks about work.” Id. Rather, “[t]he First

Amendment protects some expressions related to the speaker’s job,” Garcetti, 547

U.S. at 421, and “a public employee does not speak pursuant to his official duties

when his speech is analogous to that of a citizen’s speech.” Anderson, 845 F.3d at 594.

       1.      Adverse Employment Action

       First, Defendants argue that Plaintiff can not prove that he suffered an

adverse employment action. Defendants argue that Plaintiff’s suspension with pay

“was, at worst, a reprimand but should not be considered an adverse employment

action.” Memorandum Brief [42], at 33. However, in the context of a First Amendment

retaliation claim, adverse employment actions “can include discharges, demotions,

refusals to hire, refusals to promote, and reprimands.” Sharp v. City of Houston, 164

F.3d 923, 933 (5th Cir. 1999) (emphasis added); see also Hypolite v. City of Houston,

Tex., 493 F. App’x 597, 607 (5th Cir. 2012) (“A reprimand . . . is an adverse

employment action.”). 4 Plaintiff presented evidence that Defendants “formally


4But see Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 331 (5th Cir. 2009); Breaux v. City of
Garland, 205 F.3d 150, 164 (5th Cir. 2000) (suspension with pay was not an adverse employment
                                               35
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 36 of 45




reprimanded” him and charged him with several violations of District policy. Exhibit

1 [46-1], at 3-4. He also testified that Defendants put him on an “improvement plan”

to address his alleged behavior, and that a subsequent employer mentioned the

charges against him. Construed in the light most favorable to Plaintiff, this evidence

is sufficient to meet the requirement of an adverse employment action.

       2.      Protected Speech

       Next, Defendants argue that Plaintiff can not prove that he engaged in any

protected speech. The Court rejects this argument for the same reasons provided in

its discussion of Plaintiff’s Title VII retaliation claim.

       3.      Causation

       Next, Defendants argue that Plaintiff can not prove that his speech motivated

the adverse employment action. To establish causation, Plaintiff must show that his

protected speech was “a motivating factor” for the adverse employment actions.

Dearman, 832 F.3d at 581. For the same reasons provided in the discussion of

Plaintiff’s Title VII retaliation claim, the Court finds that Plaintiff presented

sufficient evidence to create a genuine dispute of material fact as to whether his

protected speech was a motivating factor for the adverse employment actions at issue.

       4.      Qualified Immunity

       Defendants Fairburn and Turner argue that they are entitled to qualified

immunity from individual liability for Plaintiff’s First Amendment retaliation claim.


action for purposes of First Amendment retaliation claim); Brown v. City of Saltillo, Miss., 106 F.
Supp. 3d 784, 789-90 (N.D. Miss. 2015).
                                                  36
      Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 37 of 45




Defendants argue that they were not the final decision-makers with respect to the

disciplinary actions against Plaintiff, and that Fifth Circuit precedent finding that

non-policymakers could be liable for retaliation was not clearly established at the

time of the events in question.

        “[I]ndividual liability for a government official who violates constitutional

rights, including First Amendment ones, turns on traditional tort principles of ‘but-

for’ causation.” Sims v. City of Madisonville, 894 F.3d 632, 639 (5th Cir. 2018). “If an

individual defendant’s animus against a co-worker’s exercise of First Amendment

rights is a link in the causal chain that leads to” an adverse employment decision,

“the individual may be liable even if she is not the final decisionmaker.” Id. However,

the Fifth Circuit found that this principle was not “clearly established” until June 28,

2018. Id at 641. 5 Therefore, individual defendants who were not the final policy or

decision maker with respect to an adverse employment action taken in retaliation to

a plaintiff’s exercise of First Amendment rights can not be personally liable unless

the alleged violation occurred after June 28, 2018.

        As noted above in the Court’s analysis of Plaintiff’s § 1981 racial discrimination



5 The undersigned judge respectfully disagrees with the Sims panel’s judgment. “Qualified
immunity shelters state officials from liability only to the extent that the officials’ actions do not
violate clearly established statutory or constitutional rights.” Cowart v. Erwin, 837 F.3d 444, 454
(5th Cir. 2016). In other words, the Court must determine whether the “defendant’s actions were
objectively unreasonable in light of clearly established law at the time of the violation.” Id. The
“clearly established” part of the analysis refers to the statutory or constitutional right at issue – not
the causation standard to be applied by a court if a suit is eventually filed. Under Sims, public
officials may violate clearly established constitutional rights without threat of redress if the
causation standard applied to the particular cause of action is not clearly established at the time of
the constitutional violation. This seems contrary to the purpose and spirit of the doctrine of qualified
immunity.
                                                   37
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 38 of 45




claim, neither Defendant Fairburn nor Defendant Turner were final policy makers

with respect to the subject adverse employment actions. Under Mississippi law, they

possessed discretionary authority, but it was subject to the School Board’s final

policy-making authority. See MISS. CODE ANN. § 37-9-59; Beattie, 254 F.3d at 602-03.

Therefore, the law imposing liability on them for the alleged violation of Plaintiff’s

First Amendment rights was not clearly established at the time of the events in

question, and they are entitled to qualified immunity from liability.

      5.     Official Policy or Custom

      Finally, Defendants argue that the District can not be liable because Plaintiff

has no evidence that the alleged violation of Plaintiff’s First Amendment rights was

caused by an official policy, practice, or custom. For the same reasons provided in the

Court’s discussion of Plaintiff’s discrimination claim under § 1981, the Court finds

that Plaintiff failed to present any evidence that the alleged violation of Plaintiff’s

First Amendment rights was the result of a District policy, practice, or custom, and

the Court grants Defendants’ motion as to that claim against the District.

I.    Breach of Contract

      Defendants argue that Plaintiff has not presented any evidence that the

District breached its employment contract with Plaintiff or that he suffered any

damages because of the alleged breach. In response, Plaintiff argues that his

constructive discharge violated his employment contract, and that he was bullied and

discriminated against in violation of his contract.


                                          38
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 39 of 45




      “Under Mississippi law, a plaintiff asserting any breach-of-contract claim has

the burden of proving by a preponderance of the evidence (1) that a valid and binding

contract exists; and (2) that the defendant has broken or breached it without regard

to the remedy sought or the actual damage sustained.” Norman v. Anderson Reg’l

Med. Ctr., 262 So. 3d 520, 527 (Miss. 2019). “Monetary damages are a remedy for, not

an element of breach of contract.” Bus. Commc’ns, Inc. v. Banks, 90 So. 3d 1221, 1225

(Miss. 2012). Under Mississippi law, “employee manuals become part of the

employment contract, creating contract rights to which employers may be held . . . .”

Whiting v. Univ. of S. Miss., 451 F.3d 339, 345 (5th Cir. 2006), overruled on different

grounds by Sims, 894 F.3d at 640-41.

      1.     Equal Opportunity Clause

      First, Plaintiff argues that there is a genuine dispute of material fact as to

whether the District violated the equal opportunity policy in its employee handbook.

The relevant section provides: “This Board shall not discriminate in its policies and

practices with respect to compensation, terms or conditions of employment because

of an individual’s race . . . .” Exhibit L to Motion for Summary Judgment at 8,

Brookins v. Lawrence Cnty. Sch. Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Jan. 22,

2019), ECF No, 41-12. Therefore, the handbook does not appear to limit breaches of

the equal opportunity clause in the same manner that § 1983 claims for racial

discrimination are limited to “ultimate employment decisions.” Thompson, 764 F.3d

at 503. For the reasons provided in the Court’s discussion of Plaintiff’s § 1981


                                          39
        Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 40 of 45




discrimination claim, the Court finds that a genuine dispute of material fact exists as

to whether the District breached this provision of Defendant’s employment contract.

         2.    Bullying

         Plaintiff also argues that there is a genuine dispute of material fact as to

whether the District violated its own bullying policy. The policy provides, in relevant

part:

         The Lawrence County School District does not condone and will not
         tolerate bullying or harassing behavior. Bullying or harassing behavior
         is any pattern of gestures or written, electronic or verbal
         communications, or any physical act or any threatening communication,
         or any act reasonably perceived as being motivated by any actual or
         perceived differentiating characteristic that (a) places a student or
         school employee in actual and reasonable fear of harm to his or her
         person or damage to his or her property, or (b) creates or is certain to
         create a hostile environment by substantially interfering with or
         impairing a student’s educational performance, opportunities or
         benefits. A “hostile environment” means that the victim subjectively
         views the conduct as bullying or harassing behavior and the conduct is
         objectively severe or pervasive enough that a reasonable person would
         agree that it is bullying or harassing behavior.

                                       ***

         The Lawrence County School District will make every reasonable effort
         to ensure that no student or school employee is subjected to bullying or
         harassing behavior by other school employees or students.

Exhibit M to Motion for Summary Judgment at 6, Brookins v. Lawrence Cnty. Sch.

Dist., No. 2:17-CV-60-KS-MTP (S.D. Miss. Jan. 22, 2019), ECF No. 41-13. Therefore,

the policy forbids 1) bullying or harassing behavior that “places . . . a school employee

in actual and reasonable fear of harm to his or her person or damage to his or her

property,” and 2) bullying or harassing behavior that “creates . . . a hostile

                                           40
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 41 of 45




environment by substantially interfering with or impairing a student’s education

performance, opportunities or benefits.” Id. It also provides that the District will

make “every reasonable effort to ensure that no . . . school employee is subjected to

bullying or harassing behavior by other school employees or students.” Id.

      The second option – creation of a hostile environment that impairs a student’s

educational performance and opportunities – is not applicable here because Plaintiff

was not a student. Regardless, for the same reasons provided in the Court’s discussion

of Plaintiff’s Title VII hostile work environment claim, the Court finds that Plaintiff

did not provide sufficient evidence to create a genuine dispute of material fact as to

the existence of a hostile environment.

      Likewise, Plaintiff has not provided sufficient evidence to demonstrate that he

was actually and reasonably in fear of damage to his person or property. In briefing

this issue, Plaintiff did not specify the events or actions that qualified as “bullying”

under the District’s policy, and the Court declines to search the record and guess.

Regardless, nothing in the record comes close to meeting this standard.

      For these reasons, the Court grants Defendants’ motion as to Plaintiff’s breach

of contract claim arising from the District’s bullying policy.

      3.     Constructive Discharge

      Finally, Plaintiff argues that his constructive discharge breached the terms of

his employment contract. But Plaintiff was not constructively discharged. It is

undisputed that he did not resign. Rather, he completed the term of his employment


                                           41
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 42 of 45




contract.

J.    Constructive Discharge

      Defendants argue that Plaintiff can not establish a claim of constructive

discharge under state law. Under Mississippi law, a constructive discharge “may be

deemed to have resulted when the employer made conditions so intolerable that the

employee reasonably felt compelled to resign.” Cothern v. Vickers, Inc., 759 So. 2d

1241, 1246 (Miss. 2000). As noted above, it is undisputed that Plaintiff did not resign.

He completed the full term of his employment contract. Therefore, he was not

constructively discharged.

K.    Defamation

      Finally, Defendants argue that summary judgment is appropriate as to

Plaintiffs’ claims of libel and slander.

      1.     MTCA

      First, Defendants argue that the District can not be liable for libel or slander

pursuant to the Mississippi Tort Claims Act (“MTCA”). Plaintiff did not respond to

this argument.

      The MTCA waived the City’s sovereign immunity “from claims for money

damages arising out of torts of . . . governmental entities and the torts of their

employees while acting within the course and scope of their employment . . . .” MISS.

CODE ANN. § 11-46-5(1). However, “an employee shall not be considered as acting

within the course and scope of his employment and a governmental entity shall not


                                           42
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 43 of 45




be liable or be considered to have waived immunity for any conduct of its employee if

the employee’s conduct constituted fraud, malice, libel, slander, defamation or any

criminal offense other than a traffic violation.” MISS. CODE ANN. § 11-46-5(2).

Therefore, the District has not waived its sovereign immunity from liability for

Plaintiff’s claims of libel and slander. The Court grants Defendants’ motion as to

those claims against the District.

      2.     Libel

      Next, Defendants Fairburn and Turner argue that Plaintiff does not have

sufficient evidence to create a genuine dispute of material fact as to the elements of

libel. Under Mississippi law, a defamation claim requires the plaintiff to prove: “(1) a

false and defamatory statement concerning the plaintiff; (2) an unprivileged

publication to a third party; (3) fault amounting at least to negligence on the part of

the publisher; and (4) either actionability of the statement irrespective of special

harm or the existence of special harm caused by the publication.” Inland Family

Practice Ctr., LLC v. Amerson, 256 So. 3d 586, 590 (Miss. 2018). Libel is “written or

visual defamation,” while slander is “oral or aural defamation.” Condere Corp. v.

Moon, 880 So. 2d 1038, 1043 n. 2 (Miss. 2004).

      Defendants argue that Plaintiff has no competent evidence that they made any

false or defamatory statement to a third party. In response, Plaintiff argues that a

jury could reasonably conclude that Defendant Fairburn falsely alleged in writing

that Plaintiff showed obscene materials to minors, failed to supervise minors, and


                                          43
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 44 of 45




intimidated minors. Plaintiff did not specify the writing, but the Court assumes that

Plaintiff refers to the letter of October 14, 2015. Exhibit E [41-5]. The letter was

addressed to Plaintiff, and Plaintiff testified that Fairburn gave him the letter.

Plaintiff has not directed the Court to any evidence that Fairburn published the letter

to a third party, and the Court declines to search the record on Plaintiff’s behalf.

Accordingly, summary judgment is appropriate as to Plaintiff’s libel claim against

Fairburn.

      Plaintiff did not respond to Defendants’ argument that he has no evidence to

support a libel claim against Turner. Therefore, as Plaintiff failed to direct the Court

to any evidence creating a genuine issue of material fact with respect to the libel claim

against Turner, the Court grants Defendants’ motion as to that claim. Likewise,

Plaintiff did not direct the Court to any evidence creating a genuine dispute of

material fact as to his slander claims against Turner and Fairburn, and the Court

also grants Defendants’ motion as to those claims.

                                     IV. CONCLUSION

      For these reasons, the Court grants Defendants’ Motion to Strike [51] and

grants in part and denies in part Defendants’ Motion for Summary Judgment

[41]. Specifically, the Court grants the Motion for Summary Judgment [41] as to the

following claims:

      •     Plaintiff’s Title VII racial discrimination claims;

      •     Plaintiff’s Title VII hostile work environment claim;


                                             44
     Case 2:17-cv-00060-KS-MTP Document 65 Filed 05/13/19 Page 45 of 45




      •   Plaintiff’s § 1981 claim for racial discrimination against the District;

      •   Plaintiff’s § 1983 claims for racial discrimination;

      •   Plaintiff’s First Amendment retaliation claims;

      •   Plaintiff’s state-law breach of contract claims arising from the District’s
          bullying policy and alleged constructive discharge;

      •   Plaintiff’s state-law claim of constructive discharge; and

      •   Plaintiff’s state-law claims of libel and slander.
The Court denies the motion in all other respects.

      SO ORDERED AND ADJUDGED this 13th day of May, 2019.

                                                    /s/ Keith Starrett
                                                                 KEITH STARRETT
                                                UNITED STATES DISTRICT JUDGE




                                           45
